Citation Nr: 1708420	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  08-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and mood disorder, not otherwise specified (NOS).

2.   Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The service department has provided certificates of release or discharge from active duty reporting that the Veteran had active duty for training for three months and 17 days from January 1997 to May 1997, and also had active duty from March 1997 to May 1998.  He had additional service in the Vermont Army National Guard (VTARNG).  Given these confusing reports, and statements in a Joint Motion for Remand (JMR) from the United States Court of Appeals for Veteran's Claims (Court), the Board deems the Veteran to have had active service for the entire period from January 1997 to May 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the claims file is now with the RO in White River Junction, Vermont.

The Veteran testified before the undersigned in July 2008 via videoconference.  A transcript of the hearing has been associated with his claims file.

In November 2013, the Board denied the Veteran's appeal.  He appealed the decision to the Court.  In June 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a JMR.  In an Order also dated in June 2014, the Court granted the JMR, vacated the November 2013 Board decision, and remanded the case to the Board for further appellate review consistent with the Motion.

In March, 2015, the Board remanded the Veteran's appeal so that he could be afforded another Board hearing.  He again testified before the undersigned in December 2015.  A transcript of that hearing has been associated with the claims file.

In March 2016, the Board sought a medical opinion from the Veterans Health Administration (VHA) concerning the Veteran's claim for service connection for a psychiatric disability.  The medical opinion was received in June 2016 and the Board sought further clarification.  An addendum opinion was rendered in July 2016.  In August 2016, the Board sent the Veteran and his attorney a letter indicating that they had 60 days from the date of the letter in which to review the medical opinion obtained and to send any additional evidence or argument they wished to submit.  See 38 C.F.R. § 20.903 (2016).  The 60 days has expired and the Veteran and his representative did not submit additional evidence or argument.


FINDINGS OF FACT

1.   The Veteran's acquired psychiatric disability, to include schizophrenia and mood disorder NOS, clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated by active service beyond its natural progression.

2.   The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disability, to include schizophrenia and mood disorder NOS, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307(a), (d) (2016).

2.  The criteria for a TDIU or for further referral for consideration of TDIU on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014), 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, the Veteran was sent a letter in February 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, at the December 2015 hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria.  Further, the undersigned discussed potentially relevant evidence.  Hence, the Board finds the Bryant notice requirements were complied with.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from the Social Security Administration, private medical records, and an expert medical opinion from the Veterans Health Administration (VHA).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination.  38 U.S.C. § 5103A; 38 C.F.R. § 3.309 (c)(4); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123 (quoting Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994)).  It is a medical examiner's responsibility to provide a well-supported opinion so that the Board may carry out its duty to weigh the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (concluding that medical opinion is not entitled to any weight "if it contains only data and conclusions"); Stefl, 21 Vet. App. at 124 (stating VA medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). The July 2013 VA examination report and July 2016 VHA specialist opinion reflects that the examiners reviewed the claims file and provided adequate explanation for the opinions rendered.  Both examiners gave full consideration to the Veteran's reported history.  Hence, these examination reports are adequate for appellate review.  Nieves-Rodriguez, 22 Vet. App. 295, 304; Stefl, 21 Vet. App. at 124.  

The Board also remanded the case in February 2013 so that additional treatment records identified by the Veteran could be obtained.  Two of the private treatment providers contacted for records related to the Veteran informed the AMC they required more specific information on the authorization to release records.  After a May 2013 AMC letter advised the Veteran of this fact, he informed the RO in June 2013 by telephone that all of the records he deemed pertinent to his claim were in the claims file.  Hence, the AMC took no further efforts to obtain the records.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

In light of all of the above, VA has complied with its duty to assist the Veteran with his claims.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran. 

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

For Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption, however, is rebuttable.  38 C.F.R. § 3.307(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology, if a chronic disease listed in 38 U.S.C.A. § 1101, 38 C.F.R. § 3.309(a), is demonstrated in active service or an applicable presumptive period.  Walker v. Shinseki, 708 F.3d 1131 (Fed. Cir. 2013).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304 (b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If the government fails to rebut the presumption of soundness under section 1111, however, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner, 370 F. 3d at 1096; Jensen, 19 F.3d at 1417.

Analysis

In October 1985, a psychologist noted that testing suggested the Veteran was subject to mood swings in which his mood would spontaneously shift from expansive and outgoing to depressed.  The psychologist noted that the Veteran was then experiencing mild anxiety.  The provisional diagnosis on hospital admission was head injury in Axis III.  On discharge, the Axis I diagnoses included rule-out schizophreniform disorder and schizophrenia.

A November 1985 private treatment report notes the Veteran had a five-year history of extensive alcohol and illicit drug use.  He reported that his mind started to "feel like it was emptying out" in September 1985.  Based on the results of psychological testing, a clinical psychologist noted the Veteran's reported history of alcohol abuse, and the probability of past blackouts, suggesting the possibility the Veteran had experienced auditory hallucinations. 

These records were received by the service department after the Veteran was on active duty.

The Veteran underwent private psychiatric hospitalization in December 1985 and January 1986.  A discharge summary notes the Veteran's admission in late 1985 and reports no psychiatric history prior to October 1985, when he was admitted to another facility for alcohol treatment.  The report notes that prior to the current admission, the Veteran had manifested neurovegetative symptoms, he had become agitated and paranoid with auditory hallucinations, and had threatened to kill a friend.  An electroencephalogram (EEG) conducted during the November 1985 hospitalization revealed temporal slowing.  The report notes an April 1985 motor vehicle accident (MVA) in which the Veteran was unconscious for five minutes without evidence of fracture or concussion.

In a report of medical history completed for enlistment in the Army National Guard (ARNG) in December 1996, the Veteran noted no relevant history.  He indicated that he had never had depression or nervous trouble of any sort. 

The December 1996 report of medical examination for enlistment in the ARNG reflects the Veteran was assessed as psychiatrically normal.  He was not afforded a VA examination when he was activated for active duty.  Service treatment records for the January to May1997 period of active duty are silent for any complaints or treatment related to an acquired mental disorder.  

Service treatment records indicate that, in November 1997, the Veteran was hospitalized at Walter Reed following the onset of psychiatric symptoms (e.g., impaired speech, thought processes, insight and judgment and unruly behavior) while stationed in Korea.  He underwent extensive psychiatric evaluation and treatment and was diagnosed as having a psychotic disorder due to a traumatic brain injury (TBI) incurred prior to service.  He was found medically unacceptable for service and discharged.

The Medical Evaluation Board (MEB) that reviewed the Veteran's case had access to pre-service reports of psychiatric evaluation in addition to the extensive history obtained from the Veteran.  The MEB report notes the Veteran reported having started significant consumption of alcohol at age 16 that progressed to up to 12 beers three times a week by the time he was in college.  His illicit drug use included cocaine experimentation and marihuana prior to entering active service.  The Veteran reported two serious alcohol-related injuries.  The first was at age 18 when he sustained a skull fracture while fighting.  He was intoxicated at the time.  The second, also while under the influence of alcohol, was a MVA where he experienced a head injury with brief loss of consciousness.  He reported the onset of intermittent auditory hallucinations after the first head injury.

Psychological testing conducted at Walter Reed was interpreted as revealing odd and circumstantial thinking, with irrational and bizarre associations of persecutory thought processes.  The Veteran's disordered thinking was perseverative and somewhat disabling.  The psychologist opined the Veteran had a significant thought disorder.  The report reflects a neurologist noted he had a normal neurological examination and concurred with the mental status examination.  The neurologist opined the Veteran's ongoing psychotic features were strongly representative of a psychosis induced by multiple TBIs, as represented by ongoing disorganized speech and occasional derailment, grossly disorganized behavior interpersonal, and flattened effect.

The MEB report notes Axis I diagnoses as follows: psychotic disorder due to TBI, with delusions, manifested by delusions of having been in the Special Forces and trained at Officer Candidate School; intermittent auditory hallucinations, tangentiality, and grossly disorganized behavior (i.e., walking in circles, belligerent behavior), with inappropriate affect, etc.; and, alcohol dependence in early full remission without physiological dependence.

An April 1998 private report notes the Veteran's past diagnoses of schizophreniform disorder and psychotic disorder due to TBI stemming from a MVA in 1985.  The report notes the Veteran reported a 1982 skull fracture and a 1985 MVA in which he sustained a head injury.  He stated he lost consciousness in both accidents.  The report reflects an Axis I diagnosis of psychotic disorder secondary to a TBI, history of alcohol abuse.

A July 2005 VA examination report reflects the examiner, a psychiatrist, conducted a review of the claims file as part of the examination.  Based on the review of the claims file and the examination of the Veteran, the examiner diagnosed psychotic disorder due to TBI.  The examiner noted the evidence indicated the Veteran had a preexisting alcohol dependence problem, and he relapsed into alcohol abuse during his active service.  He also had a preexisting psychotic disorder.  

The examiner opined it was unlikely the Veteran's preexisting mental condition was permanently aggravated by his active service, as most persons with psychotic disorders tended to have intermittent exacerbations.

At his July 2008 Board hearing, the Veteran and his representative acknowledged the two pre-service head injuries.  The representative and Veteran; however, disputed the diagnosis of schizophrenia.  The Veteran's two primary contentions that emerged from the hearing were: 1) there was an exacerbation of his symptomatology in service due to his consumption of alcohol without knowledge of its potential impact on the head injury residuals; and, 2) medication administered as part of the Veteran's treatment at Walter Reed Army Medical Center (Walter Reed) aggravated the Veteran's condition.  The Veteran testified he had been weaned off of the medication prior to his active service, and he was able to enlist.  See July2008 Board Hearing Transcript, pp. 4-8.

An April 2012 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted Axis I diagnoses of schizophrenia and alcohol dependence in full remission.  She stated that the Veteran's mental disorder was manifested by depressed mood, flattened affect, circumstantial, circumlocutory, or stereotyped speech, intermittently illogical speech, impaired judgment, gross impairment in thought processes, difficulty in establishing and maintaining work and social relationships, and persistent delusions or hallucinations.  On examination, the Veteran failed to respond to nonverbal cues during a conversation.  The examiner opined the Veteran's psychiatric condition clearly and unmistakably existed prior to active service, and it clearly and unmistakably was not aggravated beyond its natural progression.

The February 2013 Board remand directed the claims file be returned to the examiner for an explanation for her opinion and comment on the medications with which the Veteran was treated at Walter Reed, and comment on any additional information developed as a result of the remand, to include whether any additional information may have changed her opinion.

The July 2013 report reflects the examiner again reviewed the claims file, and she noted there was no change in her opinion rendered in April 2012.  The examiner referenced the pre-service medical evidence showing the Veteran's psychotic disorder had a pre-service onset and was variously diagnosed and also noted a current diagnosis of schizophrenia.  She noted that the medication prescribed to the Veteran as treatment was appropriate for his acquired mental disorder.  The examiner noted the Veteran was treated with Stelazine/ Trifluoperazine, which medical literature states is used for treatment of schizophrenia.

As concerns her opinion that the Veteran's preexisting mental disorder clearly and unmistakably was not aggravated beyond its normal progression, the examiner stated that the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV) notes that studies of the course and outcome with schizophrenia suggest the course may be variable, with some individuals displaying exacerbations, whereas others remain chronically ill.  The examiner stated the Veteran's in-service psychotic episode may have been related to the fact the Veteran was not taking previously prescribed medication; 2) alcohol consumption, which was consistent with evidence of a pre-service alcohol-triggered psychotic episode; or, 3) the Veteran experienced an exacerbation consistent with the course of his disease.  The examiner noted that there was no in-service injury, event, or illness to relate to the psychotic episode.

At his December 2015 Board hearing, the Veteran testified that he had continued service from January 1997 to May 1998.  He reported that he had mental health issues while on active duty and believed that his overseas service aggravated his disability.  See December 2015 Board Hearing, pg. 5.  

In June 2016, the Board sought a specialist opinion from a psychiatrist through the Veterans Health Administration (VHA).  An opinion and addendum were provided in June and July 2016.  After reviewing the entire file, the examiner concluded that "[t]he evidence is clear.  A psychiatric disability existed prior to time of service and his time in service did not worsen it.  [The Veteran] gives a history of a skull fracture in 1982.  This is due to a physical [altercation].  His first psychiatric treatment was in 1985 for symptoms of psychosis.  Both episodes complicated by alcohol use.  One of the physical exams noted an old scar left occiput.  This is probably related to the head injury.  In December 1996, his entrance physical showed no problems.  At that time, he denied on his history he had any psychiatric problems. . . .  He only presented for medical problems with a foot injury.  He had jumped 7 feet into sand.  There was no mention of head injury.  He was admitted for psychiatric care in 1997 following an incident on base.  He admitted to alcohol use at the time.  There were no physical injuries noted.  In my opinion, the following happened: (1) due to a traumatic brain injury in 1982, [the Veteran] had preexisting psychiatric illness prior to the active duty.  (2) No evidence exists that this was exacerbated by his service.  (3) I am quite sure his voluntary use of alcohol brought on a symptom progression.  TBI and alcohol use often create symptoms that are dramatic but improve once alcohol is no longer in the picture."

In this case, there is no question that the Veteran has a current psychiatric disability, diagnosed as schizophrenia. 

An enlistment examination dated in December 1996 does not note any psychiatric disability when the Veteran was examined and accepted into the ARNG for active duty for training.  He is, therefore, presumed sound when he entered service.  That presumption can only be rebutted by clear and unmistakable evidence that the disability pre-existed service and was not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Thus, the question is whether the Veteran's disability clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated during service.

Here, the April 2012 VA examiner and June 2016 VHA examiner both opined that the Veteran's acquired psychiatric disability clearly and unmistakably preexisted service and was clearly and unmistakably not aggravated during service.  These mental health professionals based their findings and opinions on the evidence of record, and provided an explanation for the opinions reached.  Hence, the Board finds the findings and opinions of the April 2012 examination report, amplified by the February 2014 addendum, as well as the June 2016 VHA opinions, further amplified by the July 2016 addendum, highly probative.  See Nieves-Rodgriuez.  

There is no medical opinion to the contrary.

The Veteran has at times acknowledged pre-service disability and the pre-service treatment records clearly document findings of pre-existing psychiatric disability.  The Veteran has at times disputed the pre-service diagnosis of schizophrenia, but neither he nor his representative is shown to possess the medical expertise to diagnose psychiatric illnesses.  Their opinions as to the correct diagnoses are therefore not competent evidence.  

The Veteran has expressed the belief that his active duty service aggravated his condition.  Additionally, following his July 2008 hearing, the Veteran's representative submitted general literature to the effect that there is insufficient evidence to link an acquired mental disorder to a TBI.

The Veteran is competent to report that his disability was aggravated or underwent an increase in severity during service; but the record shows a similar level of symptomatology in service to that which was reported during his pre-service hospitalizations and mental health professionals with training in the evaluation of mental disorders have all found that there was no in-service aggravation.

The treatise evidence submitted by the Veteran serves only to show that TBI increases the risk of schizophrenia, but does not support any theory that the Veteran's psychiatric disability was aggravated in service.  The treatise evidence is consistent with the record showing both TBI and schizophrenia prior to service.

The Veteran testified that he had been unaware of the effects of alcohol use during service does not appear credible given that he was treated for alcohol problems prior to service and would have had previous experience of its effects.  The November 1985 and January 1998 mental evaluation reports showed an extensive pre-service history of alcohol abuse and its consequences.  Moreover, the VHA psychiatrist noted that the effects of the alcohol abuse would have diminished after the Veteran stopped using that substance.  

The Board finds that the evidence of record clearly and unmistakably shows the Veteran's psychiatric disorder, to include schizophrenia, preexisted active service and that any exacerbation was due to the natural course or progression of the disorder.  38 C.F.R. § 3.306.  Thus, the presumptions of in-service incurrence or aggravation under 3.307(a), and the presumption of aggravation are rebutted.

Therefore, entitlement to service connection for an acquired psychiatric disorder must be denied.


III.  Total Disability Rating Based on Individual Unemployability

A TDIU may be assigned where the combined schedular rating for the service-connected disabilities is less than 100 percent, when it is found that the service-connected disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Unemployability associated with advancing age or intercurrent non-service-connected disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19.  Factors to be considered are the Veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  The sole fact that a veteran is unemployed for non-service-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15. When evaluating a claim for a TDIU, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In discussing the unemployability criteria, the Court Of Appeals For Veterans Claims (Court) has indicated that, in essence, the unemployability question, that is, the Veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of a claimant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 

Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000). 

The VA General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by such circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "Unemployability" is synonymous with the inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  In determining whether a veteran is entitled to individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. at 361.  Thus, in deciding the claim, the Board may not favorably consider the effects of the Veteran's nonservice-connected disabilities with respect to their degree of interference with the Veteran's employability. 

In order for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor that takes his case outside of the norm.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994). 

Analysis

A July 2012 rating decision reflects service connection is in effect for the following: left foot injury residuals, rated at 20-percent disabling; right foot injury residuals, rated at 10-percent disabling; and, right and left hand polyarticular pain syndrome, each rated at 10-percent disabling, for a total combined rating of 50 percent.

The Veteran's total rating of 50 percent does not meet the criteria for allowance of a TDIU on a schedular basis. 38 C.F.R. § 4.16(a).  The Board also notes the Veteran does not meet the criterion for multiple disabilities, that is, one must be rated at least 40-percent disabling.  Id.  Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Hence, the question remains whether the Veteran's service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b). 

Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321 (b)(1), the Court of Appeals For Veterans Claims (Court) has held that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

The evidence of record shows the Veteran is a high school graduate, and was only a few hours short of an associate arts degree.  According to an April 2012 VA examination, he has worked as an accounting clerk, store clerk, janitor, baker in a bagel bakery, cook in a nursing home, as well as a manufacturing operator for IBM.  He last worked full time in 2007.  The April 2012 VA general examination report indicates that the Veteran occasionally used gel inserts in his shoes because of his bilateral foot condition.  The report reflects the examiner opined the Veteran's bilateral hand and foot disabilities did not impact his ability to work.  Specifically, the examiner indicated that the Veteran was not employed in positions requiring strenuous physical labor and available medical evidence does not demonstrate incapacitating events, gait, ataxia, or motor/sensory changes.  The examiner noted further that the Veteran's acquired mental disorder was his primary disability; and, the bilateral foot, in conjunction with the nonservice-connected mental disorder, would preclude the Veteran from maintaining gainful employment.  Apart from the mental disorder, however, the bilateral foot disability did not impact him from performing gainful employment.

Indeed, the Veteran himself has not stated that his bilateral foot and hand conditions alone render him unemployable.  Instead, on his April 2012 application for TDIU, the Veteran stated that it is his bilateral foot condition, his non-service connected psychiatric disorder, and his bilateral hand disability that renders him unemployable.  Additionally, at his July 2008 Board hearing, the Veteran asserted that he experienced bilateral foot pain while working and "was used to it" and took medication to alleviate the pain.  See July 2008 Board Hearing Transcript, pg 12.  The Veteran additionally stated that the pain slowed his walking down and sometimes brought him to a stand-still.  Id.  While the Board acknowledges that the Veteran deals with pain both in his hands and feet, the Board notes that the Veteran himself has not asserted that the pain is so severe as to render him unable to secure and follow substantially gainful employment.

The Social Security Administration awarded the Veteran disability benefits on the basis of his acquired mental disorder.  Thus, the basis of that award is readily distinguishable from the VA criteria.  See Holland v. Brown, 6 Vet. App. 443, 448 (1994).

In light of the above, the Board is constrained to find the preponderance of the evidence shows the Veteran's service-connected bilateral hand and bilateral foot disabilities do not render him unable to secure and follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Board finds further that the evidence shows no plausible basis for referring the Veteran's claim for consideration by the Director for unemployability on an extraschedular basis.  38 C.F.R. § 4.16(b).  Thus, the Board is constrained to deny the claim.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and mood disorder is denied.

Entitlement to a total disability rating based on individual unemployability, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


